Citation Nr: 1013815	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  04-14 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), evaluated as 50 percent disabling 
prior to March 26, 2008.

2.  Entitlement to an increased rating for PTSD, evaluated as 
70 percent disabling since March 26, 2008.

3.  Entitlement to an effective date prior to March 26, 2008, 
for a rating in excess of 50 percent for PTSD.

4.  Entitlement to an effective date prior to March 26, 2008, 
for a total rating by reason of individual unemployability 
(TDIU) due to service connected disability.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1965 to September 1967.  The increased rating matter 
is before the Board of Veterans' Appeals (Board) on appeal 
from a December 2002 rating decision of the Newark, New 
Jersey Department of Veterans Affairs (VA) Regional Office 
(RO) that continued a 50 percent rating for PTSD, effective 
August 17, 1998, and denied a total disability rating based 
on individual unemployability due to service-connected 
disabilities (TDIU).  In September 2007, a Travel Board 
hearing was held before the undersigned.  A transcript of the 
hearing is associated with the Veteran's claims file.  In 
January 2008, the case was remanded for additional 
development. 

A May 2008 rating decision increased the rating for PTSD to 
70 percent for PTSD and granted TDIU, effective March 26, 
2008 (the date of a VA examination).  The Veteran has 
expressed dissatisfaction with the "staged" increase in the 
rating; both "stages" of the rating remain on appeal.  AB 
v. Brown, 6 Vet. App. 35 (1993).  The Veteran has also 
expressed dissatisfaction with the effective dates assigned 
for the increased rating for PTSD and TDIU.

In an October 2008 decision, the Board denied the increased 
rating claims on appeal.  The Veteran appealed that 
determination to the United States Court of Appeals for 
Veterans Claims (Court), resulting in a Joint Motion for 
Remand (Joint Motion) by the parties.  By an October 2009 
Order, the Court remanded this matter for compliance with the 
instructions in the Joint Motion.
The Veteran's earlier effective date claims being remanded 
below are impacted by the outcome of his pending increased 
rating claims, and therefore, the earlier effective date 
claims are inextricably intertwined with the increased rating 
claims.  The appropriate remedy where a pending claim is 
inextricably intertwined with a claim currently on appeal is 
to remand the claim on appeal pending the adjudication of the 
inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. 
App. 180 (1991). 

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The Joint Motion alleges that the Board's October 2008 
decision did not sufficiently discuss (1) a September 2007 VA 
mental health evaluation wherein a psychologist noted that 
the Veteran "continues to have depression" resulting in 
symptoms including difficulty leaving the house and lack of a 
desire to "do anything"; (2) the March 2008 VA examiner's 
finding that the Veteran had been unemployable for "many 
years" due to his PTSD; (3) the probative value of GAF 
scores ranging from 45 to 55 between June 2001 and March 
2008; and (4) the impact of the Veteran's depression and/or 
depressive disorder on his disability evaluation.  

In addition, the appellant recently provided a December 2009 
opinion provided by a vocational consultant, E. J. Calandra, 
M.A., CCM, CDMS, which concluded that the Veteran was 
"unable to secure or follow a substantially gainful 
occupation due to his service-connected conditions in March 
1992 and continuing through the period December 2001 and to 
the present."

The Board is unable to effectively address these matters 
without obtaining a VA examination to clarify the medical 
issues raised. 

Also, as noted above, a May 2008 rating decision increased 
the rating for PTSD to 70 percent for PTSD and granted TDIU, 
effective March 26, 2008.  In July 2008 the Veteran was 
notified of this decision.  In July 2009 he filed a notice of 
disagreement (NOD) with the effective date assigned for the 
higher schedular rating for PTSD as well as the effective 
date assigned for TDIU.  However, the claims folders contain 
no statement of the case (SOC) addressing these matters.  See 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim remains in 
controversy where less than the maximum available benefits 
are awarded).  In accordance with 38 C.F.R. § 19.26, unless a 
timely NOD has been resolved by a grant of benefits or the 
NOD is withdrawn, VA must prepare an SOC.  Thus, a remand is 
necessary.  Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); VAOPGCPREC 16-92.  The effective date issues will be 
returned to the Board after issuance of the SOC only if an 
appeal is perfected by the filing of a timely substantive 
appeal.  Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Finally, the Veteran has indicated that he receives Social 
Security Administration (SSA) disability benefits.  The 
record contains a copy of an August 1994 letter from SSA 
advising the Veteran he was awarded disability benefits (but 
not identifying the disability(ies) on which the award was 
based.  SSA records are constructively of record, and may be 
pertinent to the matters on appeal.  Consequently, they must 
be secured.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from SSA a copy 
of their 1994 determination awarding the 
Veteran SSA disability benefits, as well 
as complete copies of the medical records 
considered in connection with such 
determination.  If such records are 
unavailable because they have been 
irretrievably lost or destroyed, it should 
be so certified for the record, and the 
Veteran should be notified.

2.  The RO should ask the Veteran to 
provide any information he can with 
respect to his unemployability, including 
any attempts to seek employment since 2001 
and any information from former employers 
pertaining to reasons for termination of 
employment.
3.  The RO should arrange for the Veteran 
to be afforded a VA examination by a 
psychiatrist to determine the severity of 
his PTSD and his employability throughout 
since 2001.  His claims folders must be 
reviewed by the examiner in conjunction 
with the examination.  The examiner must 
list all symptoms attributable to the 
Veteran's PTSD, and opine regarding the 
degree of their severity and the 
functional impairment due to PTSD since 
2001.  The examiner must additionally 
address the following issues/questions and 
must provide a rationale for any opinion 
provided:

A.  Discuss the significance of the 
GAF scores (45-55) that have been 
assigned since June 2001 and any 
currently assigned GAF scores.  
Specifically, please explain how the 
GAF scores have correlated to 
clinical findings during this time 
in terms of guidelines provided for 
GAF scores in DSM-IV, i.e. since 
June 2001, are the assigned GAF 
scores consistent with the clinical 
findings reported when the GAF 
scores were assigned?  Please 
explain any inconsistencies between 
the GAF scores and clinical 
findings.

B.  Comment on the impact of the 
Veteran's depression and/or 
depressive disorder on his PTSD 
disability evaluation. 

C.  Comment on the March 2008 VA 
examiner's finding that the Veteran 
had been unemployable for "many 
years" due to his PTSD and the 
December 2009 opinion provided by E. 
J. Calandra, M.A., that the Veteran 
was "unable to secure or follow a 
substantially gainful occupation due 
to his service-connected conditions 
in March 1992 and continuing through 
the period December 2001 and to the 
present."

D.  Comment on the effect of each of 
the Veteran's service-connected 
disabilities on his ability to work 
prior to March 2008, indicating what 
functions/types of employment would 
be inconsistent with/precluded by 
each disability, and what types of 
employment would remain feasible 
despite the service-connected 
disabilities.  

The rationale for all opinions should be 
explained in detail. 

4.  The RO should then re-adjudicate the 
claims.  If any remain denied, the RO 
should issue an appropriate supplemental 
SOC and give the Veteran and his attorney 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

5.  The RO should issue an SOC that 
addresses the matters of entitlement to 
earlier effective dates for TDIU and a 
rating in excess of 50 percent for PTSD.  
The Veteran should be advised of the time 
period in which a substantive appeal must 
be filed in order to obtain appellate 
review of those issues.  The claims files 
should be returned to the Board for 
further appellate consideration as to 
these issues only if he files a timely 
substantive appeal.

The purpose of this remand is to implement the mandates of 
the Court, as expressed in the Joint Motion.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

